          Case 2:19-cv-02130-SMB Document 1 Filed 04/01/19 Page 1 of 4



 1   ELLIOT S. ISAAC, P.C. (013882)
     14820 North Cave Creek Road, #3
 2   Phoenix, Arizona 85032
     Telephone: (602) 404-0099
 3
     THE WILKINS LAW FIRM, PLLC
 4   Amy M. Wilkins (SBN 022762)
     J. Edward Doman, Jr. (SBN 028888)
 5   3300 N. Central Ave., Ste. 2600
 6   Phoenix, AZ 85012
     Tel: 602-795-0789
 7   Email: awilkins@wilkinslaw.net
     Email: edoman@wilkinslaw.net
 8

 9   Attorneys for Plaintiff Michelle Blood
10
                              UNITED STATES DISTRICT COURT
11
                                     DISTRICT OF ARIZONA
12
     Michelle Blood,
13                                                     No.
             Plaintiff,
14                                                     COMPLAINT
15   v.
16   Pleasant Pediatrics, PLC,                         (Family and Medical Leave Act)
17
             Defendant.
18

19

20

21           Plaintiff Michelle Blood, for her complaint against Defendant Pleasant

22   Pediatrics, PLC, alleges as follows:

23                         PARTIES, JURISDICTION AND VENUE

24           1.     Plaintiff is a resident of Maricopa County, Arizona.

25           2.     Defendant Pleasant Pediatrics, PLC, is a professional limited liability

26   company organized and existing under the laws of the State of Arizona.

27           3.     Defendant has caused events to occur in Maricopa County that have had

28   an impact on persons, property, or entities in Maricopa County.
       Case 2:19-cv-02130-SMB Document 1 Filed 04/01/19 Page 2 of 4



 1
            4.      This Court has federal question jurisdiction under 28 U.S.C. § 1331,
 2
     because Plaintiff brings claims under the Family and Medical Leave Act, 29 U.S.C. §
 3
     2611 et seq.
 4
            5.      Venue is appropriate under 28 U.S.C. § 1391 because defendant resides in
 5
     this district and because the acts which form the basis of this action occurred in Arizona.
 6
                                    FACTUAL ALLEGATIONS
 7
            6.      Plaintiff Michelle Blood was employed by Pleasant Pediatrics as Office
 8
     Manager from December 2011 until February 19, 2019.
 9
            7.      Ms. Blood earned a salary of $58,000 plus benefits.
10
            8.      Ms. Blood’s work performance was exemplary.
11
            9.      On January 14, 2019, Defendant Pleasant Pediatrics approved Ms.
12
     Blood’s request for intermittent leave under the Family and Medical Leave Act
13
     (“FMLA”) to care for her seriously ill mother.
14
            10.     Ms. Blood took leave to care for her mother.
15
            11.     Since taking leave, Pleasant Pediatrics cut Ms. Blood’s hours drastically.
16
     For example, on one paycheck she received seventy cents.
17
            12.     Pleasant Pediatrics also withdrew its authorization for Ms. Blood to work
18
     from home.
19
            13.     Pleasant Pediatrics moved Ms. Blood from an office to a cubicle.
20
            14.     Pleasant Pediatrics removed more than 90 percent of her job functions.
21
            15.     On February 19, 2019, Prasad Ravi condescended to and belittled Ms.
22
     Blood and threatened her. Ms. Blood was forced to terminate her employment that day.
23
            16.     Ms. Blood believes it will take more than a year to find a comparable
24
     position.
25
                                  (FIRST CLAIM FOR RELIEF)
26
                                  (Family and Medical Leave Act)
27          17.     Plaintiff incorporates all her prior allegations.
28
                                                    2
       Case 2:19-cv-02130-SMB Document 1 Filed 04/01/19 Page 3 of 4



 1
           18.     At the time of her request for leave, Ms. Blood was a covered employee as
 2
     determined by 29 U.S.C. § 2611.
 3
           19.     At the time of her request for leave, Pleasant Pediatrics was obligated to
 4
     provide FMLA coverage pursuant to 29 U.S.C. § 2611.
 5
           20.     As a direct and proximate result of Ms. Blood’s exercise of rights under
 6
     the FMLA, Pleasant Pediatrics interfered with Ms. Blood’s FMLA rights and caused her
 7
     negative consequences.
 8
           21.     As a direct and proximate result of Ms. Blood’s exercise of her rights
 9
     under the FMLA, Pleasant Pediatrics constructively terminated Ms. Blood’s
10
     employment.
11
           22.     Pleasant Pediatrics’ conduct, in terminating Ms. Blood because of her
12
     exercise of rights under the FMLA, was not in good faith.
13
           23.     As a direct and proximate result of her constructive termination by
14
     Pleasant Pediatrics, Ms. Blood has suffered damages including, but not limited to, lost
15
     wages, the loss of other benefits, and liquidated damages.
16
           24.     Ms. Blood is entitled to her attorneys’ fees.
17
                                         JURY DEMAND
18
           25.     Ms. Blood demands a trial by jury.
19

20
           WHEREFORE, Plaintiff requests the following relief:
21
           A.      Full damages, including lost wages, salary, employment benefits or other
22
           compensation;
23
           B.      Interest on the foregoing amounts at the prevailing rate;
24
           C.      Liquidated damages as provided by 29 U.S.C. § 2617;
25
           D.      Attorneys’ fees and costs as provided by 29 U.S.C. § 2617;
26
           E.      Compensatory damages;
27
           F.      Punitive damages; and
28
                                                  3
     Case 2:19-cv-02130-SMB Document 1 Filed 04/01/19 Page 4 of 4



 1
        G.    Any further and other amounts that the Court deems just and appropriate.
 2

 3
        RESPECTFULLY SUBMITTED this 1st day of April, 2019.
 4

 5

 6                                       THE WILKINS LAW FIRM, PLLC
 7                                       By: /s/ Amy M. Wilkins
 8
                                         Amy M. Wilkins (022762)
 9                                       J. Edward Doman, Jr.
                                         3300 N. Central Ave., Ste. 2600
10                                       Phoenix, AZ 85012
                                         Phone: 602-795-0789
11                                       Email: awilkins@wilkinslaw.net
                                                edoman@wilkinslaw.net
12

13                                       ELLIOT S. ISAAC, P.C.
14                                       Elliot S. Isaac (013882)
15                                       14820 North Cave Creek Road, #3
                                         Phoenix, Arizona 85032
16                                       Telephone: (602) 404-0099

17                                       Attorneys for Plaintiff Michelle Blood
18

19

20

21

22

23

24

25

26
27

28
                                           4
